Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 	 Regarding claim 8, the applicant argues that “Deboy and Hachiya fail to teach or fairly suggest a logic circuit having a logic input and a logic output wherein the logic input is adapted to be coupled to an auxiliary winding on the primary side of a transformer. Hachiya discloses an auxiliary winding, but the auxiliary winding is on the secondary side of the transformer. None of the figures in Deboy show an auxiliary winding. But, paragraph [0061] of Deboy states that ". . . transformer 22 may have an auxiliary winding on primary side 7A or secondary side 5A supply a voltage or current to primary logic 30". However, Deboy does not disclose that the auxiliary winding is connected as an input to the logic circuit, nor does Deboy disclose how the auxiliary winding would be connected to the logic circuit if it were present”. 	The examiner does not agree with the applicant’s arguments regarding the Deboy reference. As seen from the applicant’s cited portion of Deboy, “. . .transformer 22 may have an auxiliary winding on primary side 7A or secondary side 5A supply a voltage or current to primary logic 30”, the auxiliary winding 22 supplies a voltage or current to primary logic 30. Therefore the applicant conclusion that the primary logic input is not connected to the auxiliary winding is in error and Deboy does disclose (see fig. 1 -3) a control circuit for controlling a switch (25) the control circuit comprising: a logic circuit (30A) having a logic input (input of 30A) and a logic output (output from 30A), the logic input adapted to be coupled to auxiliary winding on a primary side of a transformer (see paragraph 0061 which states that the transformer can have an auxiliary winding, on a primary side of the transformer, as an input to 30A). 	Regarding claim 11, the applicant argues that “a logic circuit having first and second logic inputs, a setpoint voltage reference input, a threshold voltage reference input, and a logic output, the first logic input adapted to be coupled to a first terminal of the secondary winding, the second logic input adapted to be coupled to a second .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838